Case: 14-10419    Date Filed: 12/24/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-10419
                           Non-Argument Calendar
                         ________________________

                D.C. Docket No. 1:05-cr-00380-RWS-ECS-2



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

ISRAEL PINEDA,
a.k.a. Becerro,
a.k.a. Borrego,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                             (December 24, 2014)

Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-10419     Date Filed: 12/24/2014   Page: 2 of 2


      Mary Erickson, appointed counsel for Israel Pineda in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pineda’s convictions and

sentences are AFFIRMED. However, we sua sponte REMAND for the limited

purpose of correcting a scrivener’s error in Count 2 of the written judgment. The

statute of conviction should read 18 U.S.C. § 1956(a)(2)(A), (h), rather than solely

18 U.S.C. § 1956(a)(2)(A).




                                         2